Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 8, 1992, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
The record contains substantial evidence to support the Board’s determination that claimant was discharged for misconduct from his position as a freezer clerk for a wholesale food distributor. Claimant was terminated because of repeated absences and failure to call in and report his absences, despite prior warnings. Significantly, the Board was free to disbelieve claimant’s explanation of his conduct and to credit the testimony of the employer’s witness.
Mikoll, J. P., Crew III, White, Yesawich Jr. and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.